DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 May 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S14 (Fig 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites a computerized data management system and then recites method steps.  The computerized data management system fails to claim any system components.  Therefore, it is unclear which of the statutory categories the claim is directed to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claim 18 is 
According to MPEP 2106.03:    
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2013/0124525 to Anderson et al (hereafter Anderson).

Referring to claim 1, Anderson discloses a computer-implemented method of record linkage, the method comprising:
accessing a given query entity [query record] of a query database [data source records 100P or tokenized records 118P] and a set of reference entities from a master database [cluster stores], wherein each entity accessed corresponds to an entry in a respective database, which entry is mapped to a set of words decomposed into tokens (see [0070]; [0080]; [0082]);
for each reference entity of said set of reference entities from the master database:

computing an entity similarity score between said given query entity and said each reference entity, based on said highest scores of similarity [combining sets of scores] (see [0211]),
identifying a reference entity of the master database that is closest to said given query entity, based on the entity similarity score computed for each of said reference entities (see [0175] and [0213] – each query record may be compared against every previous record to find the closest mat); and
based on the closest reference entity identified, linking records of the given query entity to records of the master database (see [0175] – the query record is added to the cluster containing the record it most clearly matches).
Referring to claim 2, Anderson discloses the method according to claim 1, wherein identifying said closest tokens comprises:
computing token similarity scores according to said string metric, whereby the computed scores depend, each, on a distance between a respective token from the given query entity and a token from the master database (see [0105] – Compare tokens for similarity based on edit distance. The Levenshtein edit distance counts the number of insertions, deletions and substitutions required to turn one word into another.); and

Referring to claim 3, Anderson discloses the method according to claim 1, wherein the string metric used to identify said closest tokens is a Levenshtein distance metric [Levenshtein edit distance] (see [0105] – Compare tokens for similarity based on edit distance. The Levenshtein edit distance counts the number of insertions, deletions and substitutions required to turn one word into another.).
Referring to claim 4, Anderson discloses the method according to claim 3, wherein computing the entity similarity score is performed by summing highest scores of similarity associated with the closest tokens identified in said each reference entity [combining sets of scores] (see [0211]).
Referring to claim 5, Anderson discloses the method according to claim 4, wherein the closest tokens identified in said each reference entity comprises a first type of tokens, which are alphanumeric tokens [words and numbers], and a second type of tokens, which are non-alphanumeric tokens [a fragment of arbitrary field like the data corresponding to a region in an image] (see [0071]), and
the highest scores of similarity summed are further weighted differently, depending on whether they are associated to closest tokens of the first type or of the second type [weights given to different elements] (see [0211]).
Referring to claim 8, Anderson discloses the method according to claim 1, wherein records of the given query entity are linked to records of the master database only if the entity similarity score [comparison score] computed for the reference entity identified as closest to said given query entity is larger than a given threshold β [above/exceeds a match threshold] (see [0014]; [0034]; [0179]; [0219]).
Referring to claim 10, Anderson discloses the method according to claim 1, wherein the given query entity accessed corresponds to an entry of the query database, which entry is mapped to a textual description and accessing said given query entity further comprises decomposing the textual description into tokens (see [0071]).
Referring to claim 11, Anderson discloses the method according to claim 10, wherein
decomposing the textual description into tokens comprises concatenating some of the consecutive words of the textual description to form corresponding tokens (see [0071]).
Referring to claim 12, Anderson discloses the method according to claim 10, wherein the consecutive words concatenated include, on the one hand, a string of characters, and on the other hand, a string of digits, thereby resulting in alphanumeric tokens (see [0071]).
Referring to claim 13, Anderson discloses the method according to claim 1, wherein the method further comprises, prior to accessing the given query entity and the reference entities: decomposing the query database into query entities; and selecting said 
Referring to claim 14, Anderson discloses the method according to claim 1, wherein the method further comprises, prior to accessing the given query entity and the reference entities:
grouping similar reference entities of the master database to form said set of reference entities (see [0174] and [0175]).
Referring to claim 15, Anderson discloses the method according to claim 14, wherein grouping said similar reference entities comprises:
clustering reference entities of the master database to obtain clusters of similar reference entities (see [0175]); and
selecting reference entities from each of the clusters obtained to form said set of reference entities, whereby said set of reference entities comprises several reference entities, each selected from a respective one of the clusters obtained (see [0175]-[0186]).
Referring to claim 16, Anderson discloses the method according to claim 14, wherein grouping said similar reference entities comprises:

identifying reference entities of the master database that have previously been found to be closest to said set of most similar query entities identified, to form said set of reference entities (see [0175]-[0186]).
Referring to claim 17, Anderson discloses the method according to claim 1, wherein
each entity accessed corresponds to an entry mapped to a set of words decomposed into tokens, where each of the tokens includes a string that comprises at least one word from said set of words (see [0171]).
Referring to claim 18, Anderson discloses a computerized data management system, configured for:
accessing a given query entity [query record] of a query database [data source records 100P or tokenized records 118P] and a set of reference entities from a master database [cluster stores], wherein each entity accessed corresponds to an entry in a respective database, which entry is mapped to a set of words decomposed into tokens (see [0070]; [0080]; [0082]);
for each reference entity of said set of reference entities from the master database:

computing an entity similarity score between said given query entity and said each reference entity, based on said highest scores of similarity [combining sets of scores] (see [0211]),
identifying a reference entity of the master database that is closest to said given query entity, based on the entity similarity score computed for each of said reference entities (see [0175] and [0213] – each query record may be compared against every previous record to find the closest mat); and
based on the closest reference entity identified, linking records of the given query entity to records of the master database (see [0175] – the query record is added to the cluster containing the record it most clearly matches).
Referring to claim 19, Anderson discloses a computer program product for linking records of a given query entity to records of a master database, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors (see [0024]), to cause to:
accessing a given query entity [query record] of a query database [data source records 100P or tokenized records 118P] and a set of reference entities from a master 
for each reference entity of said set of reference entities from the master database:
identifying, for each token of the given query entity, a closest token in said each reference entity according to a string metric, whereby closest tokens identified are respectively associated with highest scores of similarity with the tokens of the query entity (see [0102]; [0107]; [0121]; [0208]; [0209]); and
computing an entity similarity score between said given query entity and said each reference entity, based on said highest scores of similarity [combining sets of scores] (see [0211]),
identifying a reference entity of the master database that is closest to said given query entity, based on the entity similarity score computed for each of said reference entities (see [0175] and [0213] – each query record may be compared against every previous record to find the closest mat); and
based on the closest reference entity identified, linking records of the given query entity to records of the master database (see [0175] – the query record is added to the cluster containing the record it most clearly matches).
Allowable Subject Matter
Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2020/0184100 to Ong et al
US PGPub 2015/0286713 to Zhang et al

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167